Citation Nr: 0631839	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of hernia 
repair, as a result of VA medical or surgical treatment.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the RO that 
denied compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for residuals of hernia repair, claimed 
as a result of VA medical or surgical treatment.


FINDING OF FACT

The evidence does not establish that current residuals of 
hernia repair were proximately caused by any error in 
judgment, carelessness, negligence, or similar instance of 
fault on the part of VA, or an event that was not reasonably 
foreseeable from the surgery for hernia repair in March 
2002.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of hernia 
repair as a result of VA medical or surgical treatment, are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358, 3.361(b), 3.800 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify the veteran of:  
(1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; 
and (4) a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).
 
Through an April 2003 letter, the RO notified the veteran of 
the legal criteria governing claims of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, and the 
evidence needed to meet that criteria.  This document served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The April 2003 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.
 
Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The document meeting the 
VCAA's notice requirements was provided to the veteran 
before the rating action on appeal.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In April 2006, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or to assign an effective date for the claimed disability on 
appeal.  Dingess/Hartman v. Nicholson.  Because the claim is 
being denied, and an effective date and rating are not being 
set, the timing deficiency is not prejudicial to the 
veteran.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for 
a veteran's qualifying additional disability in the same 
manner as if such additional disability was service-
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  38 C.F.R. 
§ 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The 
proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability (as explained in paragraph (c) of this 
section); and that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  
38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2).

In this case, VA medical records show that the veteran was 
hospitalized in March 2002 for surgical or medical 
procedures, which included a left ventral hernia repair with 
mesh.  The hernia was located at the site of a colon 
resection performed in March 1999 to treat colon cancer.

In April 2002, the veteran reported having increased 
abdominal pain and erythema.
He was hospitalized and underwent exploratory laparotomy 
with a colostomy.  The veteran remained intubated after the 
procedure, and was eventually extubated a few days later.  
The veteran's wound continued to heal.  

In May 2002, the veteran was hospitalized for abdominal 
wound re-approximation and ileostomy take down.  He was 
again hospitalized in June 2002 and in August 2002 for small 
bowel obstruction, and in February 2003 for abdominal wall 
pain.  No additional surgery was performed.

The report of a May 2003 VA scars examination includes a 
diagnosis of abdominal scars, with an open draining wound at 
the bottom of the long midline scar.  The examiner noted 
that an infection followed the hernia repair and placement 
of mesh, was certainly possible with what he had done, and 
that the veteran's glucose intolerance made him more liable 
to such complications.

The report of a May 2003 VA muscles examination reflected no 
current hernia, but muscles were weak and bulged when the 
veteran sat up, and there was a 3-inch diameter draining 
wound in the lower abdomen that still required dressing.

The report of a May 2003 VA intestines examination includes 
a diagnosis of history of incisional hernia, with repair 
with mesh, and infection development, along with bowel 
fistula, with eventual colostomy.  The examiner noted that 
the colostomy was closed, but the mesh wound still drained 
in the lower abdomen.

In a December 2003 addendum, a VA surgeon reviewed the 
veteran's most recent examination reports and opined that it 
was "at least as likely as it is not" that the veteran's 
current disabilities are not due to carelessness, 
negligence, lack of skills, or error in judgment on the part 
of the surgeons taking care of him.  Rather, the surgeon 
indicated that the disabilities were due to postoperative 
complications which are not infrequent with this type of 
surgery in this type of individual.

While VA physicians have attributed the veteran's draining 
wound, scars, and muscle weakness, in part, to his hernia 
repair, there is no documented evidence that these residuals 
were the result of improper care or were unforeseen.  In 
fact, the December 2003 reviewing surgeon noted that the 
attending surgeons appeared to have addressed each of the 
complications appropriately and as soon as they developed.  
The fact that the complications were not infrequent 
indicates that they were not unforeseen.  

The reviewing surgeon supported the opinion by noting that 
the veteran was at high risk for this type of morbidity from 
this sort of surgery due to his obesity, extremely weak 
abdominal muscles, emphysema, alcoholism, and diabetes 
mellitus; and that diabetes exposed the veteran to a much 
higher risk of postoperative infections than usual.  In 
essence, the veteran's developing complications following 
the hernia repair was not an unforeseeable event.

The opinion of the VA reviewing surgeon, which was based 
upon a comprehensive review of the veteran's documented 
medical history and assertions, is probative of the claim 
now before the Board.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
There is no competent opinion to the contrary.

While the veteran certainly is competent to assert the 
existence of certain symptoms, as a layperson without the 
appropriate training and expertise, the veteran simply is 
not competent to provide a probative opinion on a medical 
matter, such as, here, whether he suffers additional, 
compensable disability due to the VA surgery in question.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, the competent and 
persuasive evidence weighs against the claim.

As the weight of the competent evidence is against the 
claim, the doctrine of reasonable doubt is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of hernia 
repair as a result of VA medical or surgical treatment is 
denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


